Citation Nr: 0426323	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-10 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO).  That decision granted service 
connection for PTSD and assigned an initial disability rating 
of 30 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  PTSD is manifested by intrusive thoughts, sleep 
disturbance, flashbacks, avoidance of people in public 
settings, depression, irritability and serious social, 
industrial, and emotional impairment.

3.  At the veteran's personal hearing, conducted in November 
2002 before a hearing officer at the RO, he stated that he 
would be satisfied with a rating of 50 percent for PTSD.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as letters from the RO dated in May 
2002 and March 2004, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to an increased rating for PTSD.  The 
basic elements for establishing entitlement to such have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.

The Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used only when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given VCAA notice letters in May 2002 and March 
2004 and was given an ample opportunity to respond.  
Moreover, the Board notes that this decision represents a 
grant of the benefit sought on appeal.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing, 
and testified before a hearing officer at a hearing held at 
the RO.  He was afforded VA examinations, and the examination 
reports include opinions regarding the current level of 
disability associated with the veteran's PTSD.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

Service personnel records indicate that the veteran served on 
an air force base in Thailand from 1972 to 1973.  Such 
records verified at least two traumatic incidents that the 
veteran reported witnessing during service.

A February 1999 letter from the veteran's VA counselor stated 
that the veteran continually thought about his military 
experiences.  The veteran reported experiencing nightmares on 
a regular basis.  He also reported experiencing flashbacks.  
The veteran's counselor noted that the veteran displayed a 
high degree of anxiety and was severely depressed, fearful, 
and hypervigilant.  He also noted that the veteran had panic 
attacks.  The counselor noted that the veteran did not 
socialize with the public.  He stated that the veteran had 
very few friends and was estranged from his immediate and 
extended family.  The veteran reported getting only two to 
three hours of sleep at night and stated he had nightmares 
and woke up startled in a cold sweat.  The counselor noted 
diagnoses of PTSD, severe and chronic, and major depression, 
recurrent and severe.  He assigned a Global Assessment of 
Functioning Score (GAF) of 35.

A June 1999 VA examination report noted that the veteran 
reported having nightmares and recurring thoughts of episodes 
that occurred during service.  The veteran indicated he had 
difficulty in crowds.  The veteran also reported an 
exaggerated startle response.  On examination, the veteran 
presented in a reasonable fashion and had no unusual 
behaviors or mannerisms.  He was open and verbal.  The 
examiner diagnosed the veteran with bipolar disorder and 
PTSD.  He stated that the severity of PTSD symptoms was 
difficult to establish "given the interplay between [the 
veteran's] depression, bipolar disorder, and history of drug 
and alcohol dependence.  The examiner went on to note that 
"when the impact of other impairments are not considered, 
that the PTSD symptoms are no more than mild to moderate."  
The examiner assigned a GAF of 55 to 60 for the combination 
of symptoms.  He also stated that "while it is difficult to 
judge, it is likely that a GAF of 70 would be assigned solely 
to the PTSD."

A June 1999 VA treatment note indicated that, on examination, 
the veteran was mildly to moderately depressed.  His affect 
was full and he was readily engageable in the interview.  His 
cognition was intact.  No psychotic symptoms were noted.  The 
veteran did not report any suicidal or homicidal ideation.  
The psychiatrist assigned a GAF of 68.

A September 1999 VA treatment note reflected that the veteran 
complained of some depression.  He did not report any 
suicidal ideation at that time.  The veteran reported memory 
lapses.  The psychiatrist noted a GAF of 65.

A May 2001 VA treatment note stated that the veteran reported 
that he was unable to go out in many public places.  The 
psychiatrist noted a GAF of 50.

A May 2002 private treatment report from a private 
psychologist noted that the veteran had been treated in the 
VA system for PTSD, alcohol dependence, and bipolar disorder.  
The veteran reported suffering from violent dreams, sleep 
loss, depression, inability to control his anger, and panic 
attacks.  On examination, the veteran was lucid though not 
particularly responsive.  His thought processes and content 
appeared to be normal.  There was slight psychomotor 
retardation.  He was oriented to time, place and person.  His 
recital of personal history was at times sketchy and 
incomplete, which suggested some loss of long term memory.  
The veteran's affect was dull, his insight limited, and his 
judgment impaired.  The psychologist noted diagnoses of 
bipolar disorder, panic disorder with mild agoraphobia, and 
PTSD.  He assigned a GAF of 50.

A June 2002 VA examination report indicated that the veteran 
reported experiencing flashbacks on a weekly basis.  He 
stated his nightmares were getting more violent and occurred 
nightly.  The veteran stated he avoided people.  The examiner 
stated that the veteran's mental status examination was 
unremarkable.  The veteran was oriented to all three spheres.  
His speech was clear and coherent.  He was able to 
concentrate.  No psychomotor difficulties were noted.  The 
veteran's memory appeared adequate.  He showed no signs of a 
thought disorder.  The examiner diagnosed the veteran with 
PTSD, chronic, and bipolar disorder, mixed.  The examiner 
assigned a GAF of 51.  The examiner stated that the veteran's 
PTSD had contributed to his inability to work and to his 
divorce from his wife.

The veteran testified before a hearing officer at a hearing 
held at the RO in November 2002.  He stated that he had been 
having recurring nightmares and was afraid to go to sleep.  
He reported it was difficult to separate out his bipolar 
symptoms from his PTSD symptoms.  The veteran testified that 
he was seeking a rating of 50 percent for his PTSD.

An October 2002 private psychiatric evaluation report noted 
that the veteran complained of periods of depression with a 
variety of symptoms that included social withdrawal, loss of 
motivation, fatigue, loss of appetite, mild weight loss, loss 
of interest and anhedonia.  The veteran reported experiencing 
panic attacks one or two times a week.  On examination, the 
veteran manifested no evidence of perceptual disturbances, 
delusions or other psychotic symptoms.  The veteran was often 
vague about his past or seemed to have some difficulty 
recalling specific details of his past.  His conversation was 
very slowly paced, but otherwise goal directed, logical on 
the surface, and well organized.  His thought process often 
seemed to be slow.  His affect was somewhat dull, but 
pleasant.  He denied any suicidal ideation.  The diagnoses 
were listed as bipolar disorder, in partial remission, 
alcohol dependence, in remission, probably alcohol induced 
dementia, panic disorder with mild/moderate agoraphobia, and 
PTSD.  The psychiatrist assigned a GAF of 50.

The Board remanded the claim in September 2003.  A new VA 
examination was requested.  The examiner was asked to opine 
as to which of the veteran's symptoms could be attributed to 
his PTSD and which symptoms could be attributed to his other 
diagnosed psychiatric disorders.  The examiner was also 
asked, if such symptoms could not be delineated, to so state.

A March 2004 VA examination report noted that the examiner 
reviewed the veteran's claims folder and his VA medical 
records.  The examiner noted that the veteran had a broad 
array of PTSD signs and symptoms that included intrusive 
thoughts, sleep disturbance with difficulty falling asleep 
and nightmares three to four time per week, flashbacks that 
were stimulated by certain noises, avoidance of people in 
public settings, depression, irritability and lack of 
patience.  On examination, the veteran was easily engageable, 
but appeared psychomotorically slowed and overly sedated with 
a scanning quality to his speech and some difficulty in word 
finding.  There was no evidence of psychosis or cognitive 
impairment.  His insight and judgment were intact.  The 
examiner assigned a GAF of 60.  The examiner went on to note 
that the veteran's medications, although necessary for his 
treatment, caused considerable sedation and loss of cognitive 
facility.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an initial disability 
rating of 50 percent for the veteran's service-connected 
PTSD.  The Board notes that there is conflicting evidence of 
record regarding which of the veteran's psychiatric symptoms 
may be attributable to his service-connected PTSD, and which 
symptoms are attributable to other non-service connected 
psychiatric disorders.  In that regard, the June 1999 VA 
examiner stated that the veteran's "PTSD symptoms were no 
more than mild to moderate."  In addition, although he 
assigned an overall GAF of 55 to 60, the June 1999 VA 
examiner stated that "a GAF of 70 would be assigned solely 
to the PTSD."  However, other clinical treatment notes and 
evaluations of record do not make such a clear distinction 
with regard to the veteran's symptoms.

The Board notes that the March 2004 VA examiner found no 
evidence of cognitive impairment or psychosis, other than 
that which was listed in the report, and attributed to the 
veteran's diagnosed PTSD.  The veteran has been noted 
throughout the appeals period to suffer from flashbacks, 
panic attacks, intrusive thoughts, recurrent nightmares and 
difficulty associating with people in public.  The May 2002 
private treatment report noted that the veteran appeared to 
have lost some of his long term memory.  Both the May 2002 
private treatment report and the March 2004 VA examination 
report noted psychomotor difficulties.  In addition, the June 
2002 VA examiner stated that the veteran's PTSD contributed 
to his inability to work and his divorce from his wife.

The Board finds that the evidence reasonably shows that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty understanding complex commands; impairment of 
short and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  The 
Board is aware that the veteran does not demonstrate all the 
criteria for a 50 percent disability rating.  However, the 
evidence of record demonstrates symptomatology and a degree 
of occupational and social impairment which "more nearly 
approximates" the criteria for a 50 percent rating rather 
than a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.

This determination is supported by the assignment of GAF 
scores of between 38 and 70, with the predominant number of 
scores falling within the 50 to 60 range. Although the GAF 
score does not fit neatly into the rating criteria, it is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is defined as a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (4th ed. 1994).  A GAF score of 50 (which 
falls into the range of 41-50) is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id. GAF scores of 51, 55 and 
60 (which falls into the range of 51-60) are defined as 
"Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  Serious 
and moderate symptoms are more indicative of a 50 percent 
evaluation.  The Board also notes that the evidence does not 
raise a question that a rating higher or lower than 50 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating due to significant change in the level of disability.

As the veteran indicated at his November 2002 hearing before 
a hearing officer at the RO that he would be satisfied with 
the grant of a 50 percent rating for PTSD, the Board is not 
required to address the issue of whether or not the veteran 
meets the criteria requisite to the grant of the next higher 
rating of 70 percent at this time.


ORDER

Entitlement to an initial rating of 50 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



